IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-30747
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DANA H. SAVARISTE,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Middle District of Louisiana
                     USDC No. 99-CR-130-ALL
                       - - - - - - - - - -
                          April 10, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Dana H. Savariste appeals his conviction and sentence for

being a felon in possession of a firearm, in violation of 18

U.S.C. § 922(g).   He contends that the district court abused its

discretion in denying his motion to withdraw his guilty plea.    He

bases this contention on the affidavit of Lynette Felder, his

girlfriend and the woman responsible for having him arrested on

the instant charge after he had assaulted her.   Felder’s

affidavit was submitted ten months after the incident leading to

Savariste’s arrest, and after she and Savariste had reconciled.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 00-30747
                                 -2-

The statements in the affidavit differ from statements given to

the police by both Felder and Savariste at the time of the

incident.   Moreover, the totality of the circumstances indicates

that Savariste’s decision to plead guilty was a tactical one,

made with the assistance of competent counsel, and that he later

decided that he had made a bad choice.     Thus, he has not shown a

fair and just reason for withdrawal of his guilty plea.     See Fed.

R. Crim. P. 32(e); United States v. Carr, 740 F.2d 339, 343-44

(5th Cir. 1984).   The district court did not abuse its discretion

in denying Savariste’s motion to withdraw his guilty plea.

     AFFIRMED.